Appellant was put on trial under an indictment charging murder in the second degree. The jury trying his case returned a verdict simply finding the "defendant guilty," specifying no degree of homicide. Whereupon the court fixed his punishment at imprisonment in the penitentiary for the term of twelve years, as for the recited (in the judgment entry) offense of murder in the second degree.
If the verdict of the jury was really that appellant was guilty of the offense of murder in the second degree, said verdict should have so stated. And the punishment awarded must have been fixed by the jury, not the court. Code 1923, §§ 4457 and 4458. Washington v. State, 125 Ala. 40, 28 So. 78. The judgment is reversed, and the cause remanded.
Reversed and remanded.